Allowable Subject Matter
Claims 1-11, 13, 14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest a radiation grill unit for grilling food wherein the unit comprises, amongst other limitations, (Claim 1): two radiation units, wherein each radiation unit comprises a reflector that includes an upper portion and a lower portion, the upper portion having a substantially parabolic-shaped surface and the lower portion having at least one substantially straight surface; and a radiation unit cavity configured to host the two radiation units at opposite sides of the cavity; and a drip tray; and a protective window, transmissive to IR radiation on each reflector, wherein the protective window further being at an angle (β) relative to a normal to a food support surface of the food support unit, within a range of 0 < (β)  < 60°; and wherein the reflectors of each respective unit is configured to direct substantially all IR radiation from the respective IR radiation heaters through the respective reflector opening to the food support unit (i) to maximize an amount of IR radiation directly reaching food disposed on the food support unit and (ii) to block, via the lower portion of each reflector, direct IR radiation from each heater that otherwise is disposed in a line of sight to the drip tray and an opposite reflector of a respective radiation unit of the two radiation units; and a radiation grill unit (Claim 17) comprising: two radiation units, wherein each radiation unit comprises a reflector that includes an upper portion and a lower portion, the upper portion having a substantially parabolic-shaped surface and the lower portion having at least one substantially straight surface; and a radiation unit cavity configured to host the two radiation units at opposite sides of the cavity; and a drip tray; and a protective window, transmissive to IR radiation on each reflector, wherein the protective window further being at an angle (β) relative to a normal to a 
The closest prior art is considered to be Han et al. EP 1444942, which discloses a radiation grilling unit, but differs in that Han fails to teach or suggest a grilling unit comprising the limitations stated above. The heat reflecting unit (reflectors) of Han is positioned in the lower portion of the unit and is constructed in a W-shape to reflect heat and collect oil [0022, 0027-30] and to modify this teaching to replace the reflectors with the reflectors of the claimed invention would destroy the basic operation of Han. Thus, thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 26 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792